Title: To Benjamin Franklin from John Barry, 27 March 1781
From: Barry, John
To: Franklin, Benjamin


SirL’Orient 27th. March 1781.
Inclosed I send your Excellency the Names of the Prisoners I captured in a Small Privateer on my passage from Boston.—
I Sail in a few hours for Philadelphia in Company with the Ship that has the Continental stores on board and Sundry other Vessells; I am Sorry I cannot wait for your Dispatches the reason is the Captain of the Marquis de la fayette with the Stores on board is determined to Sail, and she being of such Consequence to the United States that I think I am in Duty bound to Convoy her safe if in my Power.—
I remain Sir your most obedt. & very humble Servt.—
John Barry
His Excellency Benja. Franklin Esqr.—N.B. Excuse haste
 
Addressed: His Excellency Benja. Franklin Esqr. / Minister Plenipotentiary from the / United States of America / Passy near / Paris
Notation: Barry March 27. 1781
